Citation Nr: 0703921	
Decision Date: 02/07/07    Archive Date: 02/14/07

DOCKET NO.  04-38 566A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado



THE ISSUE

Entitlement to a rating higher than 20 percent for residuals 
of a right shoulder injury with degenerative arthritis.   



REPRESENTATION

Veteran represented by:	Colorado Division of Veterans 
Affairs



ATTORNEY FOR THE BOARD

E. Pomeranz, Counsel 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
October 1988 to October 1992.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a rating decision in June 2004 of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Denver, 
Colorado.                 


FINDING OF FACT

In February 2007, prior to the promulgation of a decision by 
the Board, the veteran in writing withdrew his appeal of the 
claim for increase for residuals of a right shoulder injury 
with degenerative arthritis.


CONCLUSION OF LAW

The criteria for withdrawal of the appeal by the veteran of 
the claim for increase residuals of a right shoulder injury 
with degenerative arthritis have been met.  38 U.S.C.A. § 
7105 (West 2002 & Supp. 2006); 38 C.F.R. §§ 20.202, 20.204 
(2006).


REASONS AND BASES FOR FINDING AND CONCLUSION

A substantive appeal may be withdrawn in writing at any time 
before the Board promulgates a decision.  Withdrawal may be 
made by the appellant.  38 C.F.R. §§ 20.202, 20.204(b).



In rating decisions in June 2004, October 2004, and February 
2005, the RO assigned a 20 percent for the right shoulder 
disability, following the terminations of temporary total 
ratings based on periods of convalescence.  The veteran then 
perfected an appeal of the 20 percent rating. 

On February 2, 2007, in writing, the veteran withdrew his 
appeal on the claim for increase for the right shoulder 
disability.

In light of the above, the Board finds that the veteran has 
withdrawn the appeal of the claim, and the Board does not 
have appellate jurisdiction to review the claim.


ORDER

The claim for a rating higher than 20 percent for residuals 
of a right shoulder injury with degenerative arthritis is 
dismissed.


____________________________________________
GEORGE E. GUIDO JR.  
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


